1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims
   Claim 8, line 2, “of the” has been deleted
   Claim 15, line 3, the comma, first occurrence, has been changed to  —and--; line 5, “the”, first occurrence, has been changed to –a--; line 7, “the”, first occurrence, has been changed to –a—
   Claim 17, line 3, the comma has been deleted



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742